DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 12/22/2021, wherein: Claims 1-9 were amended, no new claims were added, and no claims were canceled. Accordingly, claims 1-9 are now pending. 
Response to Arguments
Applicant's arguments filed on 12/22/2021 with respect to the prior art rejections of claims 1, 3-4, 6-9 have been fully considered but they are not persuasive. The applicant argues that BAR-ON et al. is silent regarding the branching plan of claim 1. More specifically, BAR-ON et al. does not teach or suggest, "based on the branching plan, the service manager allocates different vehicles of the plurality of automated driving vehicles for use on the route by the main user and the user different from the main user, wherein the main user and the user different from the main user ride separately in the different vehicles on the route," as recited in claim 1. The examiner kindly disagrees with this argument. The independent claims as amended recite, “allocate one or more vehicles of a plurality of automated driving vehicles as relays to the main user based on one of a joining plan and a branching plan”. Therefore, as recited in this limitation, the claims only require one of the two plans (joining plan versus branching plan). Thus, since BAR-ON et al. generally relates to vehicle ridesharing, i.e. a joining plan, the conditions required by the claims are met, and the rejection is maintained. 
Applicant’s arguments, filed on 12/22/2021 with respect to the prior art rejections of claims 2 and 5 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 12/22/2021 with respect to the rejections of claims 1-9 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
Claim 1:
an acquirer configured to acquire;
an instructor configured to instruct ;
a route setter configured to set ;
a service manager configured to allocate;
Claim 4:
a charging determiner configured to determine to charge;
Claim 5:
a non- automated driving permitter configured to permit;
Claim 6:
a service issuer configured to issue a service ;  a service sharer configured to share ID information;
Claim 7:
a service sharer configured to shares the ID information;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof:
-Fig. 1;  [0040]: “The acquirer 320, the service manager 330, the authenticator 340, and the settler 350 are realized, for example, when a processor such as a CPU executes a program (software) stored in the storage 380. Some or all of the functional units may be realized by hardware such as a large scale integration (LSI), an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA), or a graphics processing unit (GPU) or may be realized by software and hardware in cooperation. The program may be stored in advance in a storage device such as a hard disk drive (HDD) or a flash memory or may be stored in detachable storage medium such as a DVD or a CD-ROM  so that the storage medium is installed in a drive device and is installed in the storage device.”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 recite:
“instruct an automated driving vehicle of a route in response to the first use request acquired by the acquirer” and then recites “allocates one or more vehicles of a plurality of automated driving vehicles as relays to the main user”: it is unclear if the automated driving vehicle instructed, and the one or more vehicles allocated, are referring to the same vehicles or different ones; rendering the claim scope indefinite.
Claims 2-7 depend from claim 1, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 2 recites: 
“the main user and the user different from the main user share one automated driving vehicle of the plurality of automated driving vehicles”: this limitation is indefinite because claim 1 recites a “same vehicle” that the two users share at the joining location, therefore, it is unclear if the one automated driving vehicle recited herein is the same as the one recited in the independent claim or a different one;
“the main user occupies a first automated driving vehicle of the plurality of automated driving vehicles”: this limitation is indefinite because it is unclear if/how the first automated driving vehicle is different from or the same as the automated driving vehicle instructed, and the one or more vehicles allocated for the main user recited in the independent claim.
Claim 3 recites:
“the first automated driving vehicle”: there is insufficient antecedent basis for this term in the claim nor in the claim from which it depends, rendering the claim’s scope indefinite;
“share one automated driving vehicle among the plurality of automated driving vehicles”: this limitation is indefinite because it is unclear how this one automated driving vehicle is similar or different from the same automated driving vehicle recited in the independent claim.
Claim 7 recites:
“a use request of the user different from the main user”: this limitation is indefinite because it is unclear if it is the same or different from the second user request recited in the independent claim from which this claim depends;
“occupy at least part of one vehicle among the plurality of automated driving vehicles”: this limitation is indefinite because it is unclear what is meant by “occupying at least part of a vehicle”, i.e. are they occupying a seat of the vehicle? Or are they occupying the vehicle at a specific time of the day/its schedule?; also, it is unclear if the “one vehicle among the plurality of vehicles” is the same as or among the vehicles among the plurality of vehicles recited in the independent claim which are allocated or instructed for the main user. Thus, the metes and bounds of the claims are indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAR-ON et al. (WO2018140505A1; “BAR-ON”).
Regarding claims, 1, 8, and 9, BAR-ON discloses a vehicle allocation service providing device comprising (Abstract; Fig. 3): 
an acquirer configured to acquire a first use request of a main user and a second use request of a user different from the main user ([007]; [008]; [009]; Fig. 3: “communication interface”; [075]: “receive a first ride request from a first user”; “receive a second ride request from a second user”)
an instructor configured to instruct an automated driving vehicle of a route in response to the first use request acquired by the acquirer ([074];[075]: “guide the vehicle to a pick-up location for picking up the first rider”);
a route setter configured to set the route of the automated driving vehicle based on the first use request and the second use request of the user different from the main user ([076]: “the system may subsequently receive a second ride request from a second user, for example, while the first user is still in the vehicle”; “guide the second rider to a second pick-up location”);
a service manager configured to allocate one or more vehicles of a plurality of automated driving vehicles as relays to the main user based on one of a joining plan ([083]: “send ride service assignments (for example, including pickup and drop-off location information) to driver devices 120D and 120E”; [0125]; [0127]; [0129]; [0136]), and a branching plan;
 wherein, 
based on the joining plan, the service manager allocates a same vehicle of the plurality of automated driving vehicles for use on the route by the main user and the user different from the main user, and to use the same vehicle on the route ([083]: “send ride service assignments (for example, including pickup and drop-off location information) to driver devices 120D and 120E”; [0125]; [0127]; [0129]; [0136]) or 
based on the branching plan, the service manager allocates different vehicles of the plurality of automated driving vehicles for use on the route by the main user and the user different from the main user, wherein the main user and the user different from the main user to ride separately into a in the different vehicles plurality of vehicles on the route (see Note above).
Regarding claim 3, BAR-ON discloses the claimed invention as recited in claim 1 above (Note: Given this claim limitation “based on one of…”; either of the two conditions may be disclosed in the prior art for it to be reading on the claim language (in this case, joining plan); therefore, claim 3 is satisfied by virtue of claim 1).
Regarding claim 4, BAR-ON discloses a medium reader reading reads information for settlement from a medium provided by the main user, wherein the medium reader is mounted on the plurality of automated driving vehicles ([084]: Database 170; [086]), and wherein the vehicle allocation service providing device further comprises a charging determiner configured to determine to charge the main user based on the information for settlement read by the medium reader ([077]: “fares for each user”, “service related parameters such as user input”; [083]; [084]).
Regarding claim 6, BAR-ON discloses a service issuer configured to issue a service for the main user ([083]; [0136]); and a service sharer configured to share identification information regarding the service with the user different from the main user in accordance with a preference an intention of the main user determined from the identification information ([0136]: “Ridesharing management server 150 may then assign a corresponding ride service to an available vehicle, which may be the vehicle that has picked up the first user, before dropping off the first user”; [0138]: second estimated pick up information is based on the first user request information, is sent to the second user; [0140]-[0142]: sending navigation/guiding information for both users regarding pick-up locations, which have been decided based on the preferences of the requesting user).
Regarding claim 7, BAR-ON discloses a use request of the user different from the main user includes identification information that was issued by a service sharer configured to share the identification information regarding a service for the main user with the user different from the main user in accordance with a preference of the main user determined from the identification information ([083]: Identification information interpreted as user input ;[0136]: “Ridesharing management server 150 may then assign a corresponding ride service to an available vehicle, which may be the vehicle that has picked up the first user, before dropping off the first user”; [0138]: second estimated pick up information is based on the first user request information, is sent to the second user; [0140]-[0142]: sending navigation/guiding information for both users regarding pick-up locations, which have been decided based on the preferences of the requesting user”), wherein based on information regarding the route received from the route setter, the service manager allows the user different from the main user to occupy at least part of one vehicle among the plurality of automated driving vehicles in a state in which the main user does not occupy the vehicle ([0121]: “refrain from assigning a third subsequent pick-up before the vehicle arrives at the a drop-off location for dropping off the user”- interpreting the third user (making the third request for the third pick-up) to be the user different from the main user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BAR-ON in view of Liu et al. (US2016321566A1; “Liu”).
Regarding claim 2, BAR-ON discloses the service manager permits a situation in which the main user and the user different from the main user share one automated driving vehicle of the plurality of automated driving vehicles after arriving at a joining location ([085]-[086]; [0136]).
However, BAR-ON does not explicitly state the main user occupies a first automated driving vehicle of the plurality of automated driving vehicles prior to arrival at the joining location and the user different from the main user a second automated driving vehicle of the plurality of automated driving vehicles prior to arrival at the joining location.
On the other hand, Liu teaches the main user occupies a first automated driving vehicle of the plurality of automated driving vehicles prior to arrival at the joining location and the user different from the main user a second automated driving vehicle of the plurality of automated driving vehicles prior to arrival at the joining location (Fig. 2A; [0039]; [0040]).
It would have been obvious for someone with ordinary skill in the art to modify the features of the BAR-ON reference, and include features from the Liu reference and have the main user and the other user occupy different vehicles before reaching the joining location. This will provide a further efficient ridesharing system between vehicles, i.e. users who have an intention to reach the same location, such as ridesharing at the airport (using a train to reach a specific terminal).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BAR-ON in view of Yuhara (JP2005088855A).
Regarding claim 5, BAR-ON does not explicitly state a license reader reads license information from a license provided by the main user, wherein the license reader is mounted on the plurality of automated driving vehicles, and wherein the vehicle allocation service providing device further comprises a non- automated driving permitter configured to permit non-automated driving by the main user based on the license information read by the license reader.
However, Yuhara teaches a license reader reading license information from a license provided by a user is mounted on the plurality of automated driving vehicles and wherein the vehicle allocation service providing device further comprises a non- automated driving permitter configured to permit non-automated driving by the user based on the information read by the license reader ([0005]).
It would have been obvious for someone with ordinary skill in the art to modify the features of the BAR-ON reference and include features from the Yuhara reference to allow non-automated driving by the user when needed. Doing so will allow the user to enjoy driving if he intends to switch from the autonomous driving mode, and at the same time, guarantees or confirms his driver’s license information, as discussed by the current application ([0017]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669